The majority cites State v. Adams (1991), 74 Ohio App.3d 140,598 N.E.2d 719, for the proposition that the jury "independently performed its function by finding, beyond a reasonable doubt, the existence of every material element of the crime, making an error in the instruction harmless." That clearly was not the case here.
The whole substance of the instruction, on the elements of malicious prosecution, centered around malice:
"The absence of probable cause is the substance of an action for malicious prosecution, and malice may be inferred from the absence of probable cause."
The trial court further went on to charge:
"A criminal prosecution was undertaken without probable cause if the defendant police officers instituted or continued the prosecution without a reasonable ground of suspicion supported by circumstances sufficiently strong in themselves to warrant a cautious man in the belief that Albert Mayes was guilty of the offense of aggravated burglary."
If malice in this case is proven by a lack of probable cause and malicious prosecution is provable only by the showing of absence of probable cause, then interrogatories 1 and 3 are dispositive of this case, given the instructions as a whole.
The trial court required the jury to find malicious prosecution before considering the Section 1983 action. While the majority opines that the jury found the lack of probable cause for arrest and did not confuse the issues, the record simply does not support that holding. Probable cause was tested. Therefore, any jury finding, per interrogatory, that a Section 1983 violation occurred requires a specific finding that probable cause did not exist, while the malicious prosecution allegation requires that probable cause did exist. As it applies to the context of *Page 419 
this case, malicious prosecution must be equated with probable cause. (I am mindful of Trussell v. Gen. Motors Corp. [1990],53 Ohio St.3d 142, 559 N.E.2d 732.)
Therefore, by the specific finding in the interrogatories, on probable cause, I would concur with the trial court that the interrogatory was inconsistent with the verdict and overrule appellant's first assignment of error, granting judgment to appellees. With the overruling of the first assignment of error, the trial court is obviously correct in holding moot the issue of attorney fees. Therefore, that assignment of error must likewise be overruled. I would affirm the judgment of the trial court.